Casey, J.
Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 20, 1987.
The employer is engaged in the business of supplying dietary consultants or dieticians to health care facilities and contends that the Board erred in finding the consultants to be employees of the employer. On a prior appeal in this case, we reversed a decision of the Board which found the dieticians to be employees of the employer. Our reversal was based upon the absence of any "explanation as to why these dieticians should be considered employees of the entity which referred them to the facility rather than employees of the facility” (Matter of Health Related Nutrition Servs. [Roberts], 123 AD2d 466, 467). We found such an explanation necessary "[e]ven though there may be substantial evidence in the record to support the Board’s determination” (supra, at 467), since the Board had issued prior decisions finding dieticians to be employees of the facility (see, Matter of Salamanca Nursing Home [Roberts] 117 AD2d 903, affd 68 NY2d 901; Matter of Manhattan Manor Nursing Home [Roberts] 117 AD2d 885).
In the decision on appeal, the Board has complied with our mandate, setting forth its reasons for reaching a different result in this case. Despite the employer’s argument to the contrary, we find that the reasons stated by the Board provide a rational basis for distinguishing this case from the prior cases. Since there is substantial evidence in the record to *851support the Board’s finding that the dieticians are employees of the referral agency (see, Matter of Locasto [Panache Mgt. & Consulting Corp.—Roberts], 122 AD2d 368), the decision must be affirmed.
Decision affirmed, without costs. Mahoney, P. J., Casey, Yesawich, Jr., Levine and Mercure, JJ., concur.